Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered October 10, 1989, amending a decision of the same court and Justice dated May 24, 1989, only to the extent of vacating the provision of the prior order directing that an order be settled, unanimously affirmed, without costs and without prejudice to any right appellant may have at a final accounting.
The direction that the conservator advance $20,000 to the executor from an estate exceeding $100,000 to facilitate repayment of a $2,369.82 loan to pay estate taxes, and to pay annual income taxes, accountant’s fees, etc., was well within the court’s discretion, and not prejudicial in any way to the appellant. The executor will have to account to the Surrogate’s Court for any distributions of such funds, and the appellant will be a party to the accounting proceeding.
Nor did the October 10, 1989 order grant appellant an empty right in impliedly confirming the statement in the May 24, 1989 decision that appellant had been given until May 3, 1989 to file objections to the account. On June 7, 1989, the court ruled from the Bench that appellant had until July 5, 1989 to file objections to the account. The record is clear that appellant had knowledge of this because on June 8, 1989 his attorney submitted to the court an order for settlement incorporating the further extension until July 5, 1989 for appellant to file objections. Concur—Murphy, P. J., Milonas, Ross and Rubin, JJ.